WISS, Judge
(concurring in part and in the result):
27. I am not entirely certain whether the majority opinion distinguishes between or views as identical the notions of judicially ordered immunity, on the one hand, and judicial abatement of proceedings in the face of executive refusal to grant immunity, on the other. This case involves only the latter, and I fully agree with the majority’s rationale and disposition of that issue under the circumstances of this prosecution. Any discussion of the legitimacy or illegitimacy of the former, however, is not in issue and is dicta, so I decline to join in it.